PER CURIAM.
The former husband, Joseph M. Srzed-zinski, appeals the final judgment dissolving his marriage to the former wife, Latisha Burgess, asserting numerous errors. We affirm in all respects except as to one issue relating to the parenting plan. The final judgment denied the former wife’s request to relocate with the child from Seminole County to Hillsborough County, and provided that the former wife’s address would be used for school boundary determination and registration. However, the parenting plan reflects the former wife’s Hillsborough County address. On remand, the trial court shall require the parties’ child to be returned to Seminole County. Should the former wife fail to return with the child, the trial court shall reconsider the time sharing arrangement and the address utilized for school purposes.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, BERGER and WALLIS, JJ., concur.